Case 2:20-cv-07150-PSG-PJW Document 30 Filed 02/18/21 Page 1 of 2 Page ID #:336




   1
   2                                                      2/18/21
   3
   4
                                                          case already closed
   5                                                           link 28

   6
   7                       UNITED STATES DISTRICT COURT
   8                     CENTRAL DISTRICT OF CALIFORNIA
   9                                WESTERN DIVISION
  10
  11 JIALU WU and SONG HE,                   Case No. 2:20-cv-07150-PSG-PJWx
  12
                      Plaintiffs,            [PROPOSED] JUDGMENT
  13
            v.                               The Hon. Philip S. Gutierrez
  14
  15 ITALK GLOBAL
     COMMUNICATIONS, INC.,
  16
  17                 Defendant.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                            Case No. 2:20-cv-07150-PSG-PJWx
                                                                   [PROPOSED] JUDGMENT
Case 2:20-cv-07150-PSG-PJW Document 30 Filed 02/18/21 Page 2 of 2 Page ID #:337




   1        For the reasons stated in the Court’s Order of February 2, 2021 granting iTalk
   2 Global Communication Inc.’s Motion to Dismiss or, in the Alternative, Compel
   3 Arbitration and Stay Further Proceedings (see Dkt. No. 27), the Court hereby enters
   4 final judgment dismissing Plaintiffs Jialu Wu’s and Song He’s claims with
   5 prejudice.
   6
   7        IT IS SO ORDERED.
   8
                  February 18
   9 DATED: __________, 2021
  10
  11
                                            Hon. Philip S. Gutierrez
  12
                                            Chief United States District Court Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -2-              Case No. 2:20-cv-07150-PSG-PJWx
                                                                       [PROPOSED] JUDGMENT
